J-S36045-21


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                  Appellee               :
                                         :
                   v.                    :
                                         :
MACK DEBOIS,                             :
                                         :
                  Appellant              :           No. 82 EDA 2021

         Appeal from the PCRA Order Entered November 24, 2020
           in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0004319-2018

BEFORE: LAZARUS, J., KING, J., AND COLINS, J.*:

JUDGMENT ORDER BY COLINS, J.:                    FILED DECEMBER 10, 2021

      Appellant, Mack Debois, appeals from the order entered November 24,

2020, dismissing his first petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541–9546. With this appeal, Appellant’s counsel

has filed a motion to withdraw as counsel and an Anders1 Brief.          Before

counsel may withdraw under the PCRA, we must determine if counsel has

complied with the technical requirements of Turner and Finley.




1 Anders v. California, 386 U.S. 738 (1967). Although counsel has filed an
Anders brief, the proper mechanism when seeking to withdraw in PCRA
proceedings is a Turner/Finley no-merit letter. See Commonwealth v.
Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v. Finley, 550 A.2d 213
(Pa. Super. 1988) (en banc). However, because an Anders brief provides
greater protection to a criminal appellant, we may accept an Anders brief in
lieu of a Turner/Finley no-merit letter. Commonwealth v. Widgins, 29
A.3d 816, 817 n.2 (Pa. Super. 2011).

*Retired Senior Judge assigned to the Superior Court.
J-S36045-21


      Pursuant to Turner/Finley, independent review of the record by

competent counsel is required before withdrawal on collateral appeal is

permitted.   Commonwealth v. Pitts, 981 A.2d 875, 876 n.1 (Pa. 2009).

Counsel is then required to submit a no-merit letter (1) detailing the nature

and extent of his or her review; (2) listing each issue the petitioner wished to

have reviewed; and (3) providing an explanation of why the petitioner’s issues

were meritless. Id. The court then conducts its own independent review of

the record to determine if the petition is meritless. Id. “Counsel must also

send to the petitioner: (1) a copy of the ‘no-merit’ letter/brief; (2) a copy of

counsel’s petition to withdraw; and (3) a statement advising petitioner of the

right to proceed pro se or by new counsel.” Commonwealth v. Wrecks, 931

A.2d 717, 721 (Pa. Super. 2007) (citation omitted).

      Our review of the record indicates that counsel did not serve a copy of

the Anders brief and motion to withdraw on Appellant. Instead, the proofs

of service attached to counsel’s filings indicate service on the Commonwealth

only. In addition, no proof of service was included with the no-merit letter

appended to the motion to withdraw. Thus, counsel has not complied with

the Turner/Finley notice requirements.

      Accordingly, we deny counsel’s motion to withdraw and direct counsel,

within ten days of the filing date of this decision, to send a copy of the no-

merit Letter, motion to withdraw, and Anders brief to Appellant with amended




                                     -2-
J-S36045-21


certificates   demonstrating   proper   service   on   Appellant   and     the

Commonwealth.

      Motion to withdraw as counsel denied. Panel jurisdiction retained.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2021




                                    -3-